Citation Nr: 1426040	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 



INTRODUCTION

The Veteran served on active duty from May 2005 to August 2006.  He also had service in the United States Army Reserves for 17 years.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2009, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties an Acting Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

In February 2010 and December 2011, the Board remanded this matter to the RO to attempt to obtain private audiological records and obtain an additional VA examination.  After accomplishing the requested actions, the RO continued the denial of the claim (as reflected in the March 2012 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration. 


FINDING OF FACT

Clear and unmistakable evidence shows that the Veteran's bilateral hearing loss preexisted service and clear and unmistakable evidence shows that bilateral hearing loss was not aggravated by service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter twice for further development.  In February 2010, the Board instructed the RO/Appeals Management Center (AMC) to obtain outstanding employment audiological evaluations.  In September 2010, the AMC sent the Veteran requesting he identify and sign an authorization for in order for the AMC to obtain the requested records.  The Veteran failed to respond to the letter, and the case was readjudicated in a February 2011 SSOC.

In December 2011, the Board instructed the RO/AMC to schedule the Veteran for an additional VA audiological examination based on additional service treatment records.  The RO arranged for such an examination pursuant to the Board's remand instructions, which took place in January 2012.  Thus, there is compliance with the Board's remand instructions for both remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in October and December 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).

In this case, the Veteran was provided VA examinations in January 2008 and January 2012.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducting physical examinations.  Based on the foregoing, the examiners concluded that the Veteran's claimed hearing loss was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including disabilities of the central nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

However, where a pre-existing disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on 'aggravation' changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Factual Background and Analysis

The Veteran contends that his bilateral hearing loss disability was either caused or aggravated by his in-service noise exposure during his deployment to Afghanistan.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Pure tone thresholds, in decibels, in a November 2004 private audio evaluation were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
0
5
15
20
70
LEFT
0
5
15
30
65

In a July 2005 pre-deployment health assessment, the Veteran denied any current medical problems. 

In a July 2006 post-deployment health assessment, the Veteran reported his health stayed the same or got better during his deployment.  

During a January 2008 VA examination, the Veteran claimed exposure to loud noise while in service from bombing and trucks and stated that he wore earplugs.  He also reported occupational noise exposure from working for Union Pacific Railroad near loud trucks and recreational noise exposure from gas weed eaters.  He stated that he wore earplugs.  Pure tone thresholds, in decibels, were as follows:
	

HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
0
5
20
25
65
LEFT
0
0
20
35
65

The examiner noted that the claims file did not contain complete records and there were no records from the Veteran's active service.  She pointed out that there was a November 2004 audiogram indicating that the Veteran had a high frequency hearing loss in both ears prior to his active duty service.  She noted that a comparison of the threshold from the November 2004 evaluation to the current audiogram results indicated no significant threshold shifts for either ear.  She concluded that the Veteran's hearing loss existed prior to his active duty service and was not aggravated by his time in service.  She noted that unless his records from basic training indicate a change in hearing, his current hearing loss was not considered to be related to his active duty service time frames. 

During an October 2009 videoconference hearing, the Veteran testified that he noticed a decrease in his hearing after his deployment to Afghanistan.  

During a January 2012 VA examination, the Veteran claimed that he noticed a decrease in his hearing after his deployment to Afghanistan and that it has interfered with his employment.  Pure tone thresholds, in decibels, were as follows:
	

HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
5
10
25
40
65
LEFT
5
10
30
55
65

The examiner noted that she reviewed the claims file and determined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  She indicated that no service era audiograms were found for the Veteran during his active duty period from May 2005 to August 2006.  However, she noted that one private sector audiogram from September 2004 indicated that the Veteran had a high frequency hearing loss in both ears prior to entering the military.  She indicated that when the results from the September 2004 test were compared to the VA audiogram dated in January 2008, there were no significant threshold shifts for either ear.  She concluded that the Veteran's hearing loss was present prior to his active duty was not aggravated by his military service. 

Initially, the Board notes that the November 2004 private and January 2008 and 2012 VA examination reports indicate bilateral hearing loss disability for VA purposes (under 38 C.F.R. § 3.385).  

In this case, the evidence clearly shows that the Veteran's bilateral hearing loss disability preexisted his military service.  As noted above, the November 2004 private audiogram showed hearing loss for VA purposes prior to his period of active service starting in May 2005.  Both the January 2008 and January 2012 VA examiners considered the contemporaneous evidence of record, including the pre-service clinical records, and concluded there was clear and unmistakable evidence that the Veteran's decreased hearing acuity preexisted his military service and was not aggravated thereby.  That conclusion is supported by the medical evidence of record.  Moreover, the examiners provided a detailed rationale indicating that the Veteran had significant hearing loss noted prior to service, no treatment for hearing complaints during service, and no significant threshold shift after active service.  The Board finds that these examination reports are the most probative evidence regarding the question of pre-existence of bilateral hearing loss and whether such was aggravated during service.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet.  App. 295, 304 (2008).

In light of the above, the Board finds that the Veteran's bilateral hearing loss disability clearly and unmistakably preexisted his military service, and it was not clearly and unmistakably aggravated beyond its natural progression during service.  Additionally, the competent and credible evidence of record shows that the Veteran's bilateral hearing loss disability was clearly and unmistakably not aggravated during his military service.  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  

To the extent that the Veteran reports that he had symptoms of hearing loss during service and that he experienced worsening symptoms in the years following service, the Board notes that the Veteran is competent to report his observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, competence and credibility are separate matters which must be addressed.  Although the Veteran currently reports a history of worsening hearing loss dating to service, there are no competent clinical opinions linking his bilateral hearing loss disability to service, and in fact, the only competent evidence of record (the January 2008 and 2012 VA examination reports) finds no link.  The service treatment records are evidence against the claim.  Notably, the Veteran has neither identified nor submitted any evidence which shows worsening of his bilateral hearing loss during service.  Any assertion that the Veteran 'noted' worsening of his bilateral hearing loss during service is not credible.  See Savage v. Gober, 10 Vet. App. 488 (1997); McCormick v. Gober, 14 Vet. App 39 (2000).  The Board notes that the Veteran did not identify any medical problems prior to his deployment, and he subsequently denied any medical problems or worsening medical problems on his post-deployment health assessment.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a worsening hearing loss problems following separation from active service.  Rather, the Veteran specifically denied any worsening medical problems on his July 2006 post-deployment medical assessment.   

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the benefit of the doubt rule does not apply.  See generally 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


